                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF TENNESSEE
                               AT GREENEVILLE
 ______________________________________________________________________________

 WALTER D. SIMPSON                                    )
                                                      )
       Plaintiff,                                     )
                                                      )
 v.                                                   )       Civil Action No. ________________
                                                      )
 JAVITCH BLOCK LLC,                                   )       Jury Trial Demanded
                                                      )
       Defendant.                                     )


                                          COMPLAINT


                                       INTRODUCTION

 1.    This action arises out of Defendant Javitch Block LLC’s (hereinafter “Defendant”) violations

       of the Fair Debt Collection Practices Act, 15 U.S.C. §§ 1692 et seq. (“FDCPA”) in its illegal

       efforts to collect consumer debts from Plaintiff Walter D. Simpson (hereinafter “Plaintiff”).

                                JURISDICTION AND VENUE

 2.    Jurisdiction of this Court arises under 28 U.S.C. § 1331 and 15 U.S.C. § 1692k(d).

 3.    Venue is proper in this District because a substantial part of the events or omissions giving

       rise to Plaintiff’s claims occurred here, Plaintiff resides here, and the Defendant transacts

       business here.

                                            PARTIES

 4.    The Plaintiff is a natural person who resides in Hamblen County, Tennessee.

 5.    The Defendant is a for-profit foreign corporation (Ohio) registered to do business in

       Tennessee with a principal office located at 1100 Superior Ave, E FL 19, Cleveland, OH




                                    1
Case 2:20-cv-00126-DCLC-CRW Document 1 Filed 06/16/20 Page 1 of 12 PageID #: 1
       44114-2521 that maintains Registered Agent Solutions, Inc., 992 Davidson Dr, Ste B,

       Nashville, TN 37205-1051 as its registered agent.

                                   FACTUAL ALLEGATIONS

 6.    The Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).

 7.    The Defendant regularly engages in the business of using the mails and telephone system,

       sending collection letters, paying the filing fees and process service fees to file state legal

       actions and requests for the issuance of garnishments of wages and levies of bank accounts,

       preparing sworn affidavits for its clients to sign in support of state legal actions, or for it to

       sign as an agent for its clients, and attempting to collect debts in person, all in an effort to

       collect consumer debts owed or due or asserted to be owed or due another, and is a “debt

       collector” as defined by 15 U.S.C. § 1692a(6).

 8.    The Defendant has alleged that Plaintiff incurred obligations to pay money arising out of

       transactions in which the money, property, insurance or services which are the subject of

       the transactions are primarily for personal, family or household purposes, and each

       obligation is therefore a “debt” as defined by 15 U.S.C. § 1692a(5), namely a debt owed to

       Toyota Motor Credit Corporation (hereinafter “TMCC”) for a balance owed on a lease of

       a personal vehicle (“debt”).

 9.    After default, the debt was assigned to the Defendant by TMCC or was otherwise acquired by

       the Defendant for purposes of collection from the Plaintiff.

                                    Collection Communications

 10.   A “communication” under the FDCPA means conveying the information regarding a debt

       directly or indirectly to any person through any medium. 15 U.S.C. § 1692a(2).




                                    2
Case 2:20-cv-00126-DCLC-CRW Document 1 Filed 06/16/20 Page 2 of 12 PageID #: 2
                             Legal Action Brought by the Defendant

 11.   On March 1, 2019, the Defendant filed a civil summons for a suit on sworn account supported

       only by a sworn affidavit in state court on behalf of TMCC (collectively “legal action”).

       Redacted copy filed as exhibit 1 to this Complaint (hereinafter “Doc. 1-1”).

 12.   On information and belief, the Defendant drafted and prepared the civil summons and

       placed the name of the Defendant as the law firm representing TMCC on the civil summons

       and listed the names of Emily L. Nenni (hereinafter “Nenni”) and Jordan T. Puryear

       (hereinafter “Puryear”), whom, on information and belief, at the time the legal action was

       brought against the Plaintiff were employees of the Defendant. See Doc. 1-1, p. 1.

 13.   On information and belief, the Defendant drafted and prepared the sworn affidavit. See

       Doc. 1-1, p. 3.

 14.   On information and belief, the Defendant paid the filing fees to bring the legal action

       against the Plaintiff and the process service fees to attempt proper service of the legal action

       on the Plaintiff.

 15.   The civil summons states that the:

               [C]ivil action [was] for breach of contract on account by Toyota
               Motor Credit Corporation on a sworn account here to the court
               shown in the amount of $4,536.26, representing delinquent breached
               obligations to Plaintiff who provided financial services on account
               number *************0001 to its consumer. Though due demand
               has been made, Defendant has failed to liquidate the balance due and
               owing. Plaintiff prays for judgment against Defendant in the
               amount of $4,536.26, post judgment interest at the statutory rate
               pursuant to T.C.A. 47-14-121 and costs of this case, inclusive of
               Private Process Server fees.

       See Doc. 1-1, p. 1. (bold lettering in original)

 16.   The civil summons also states at the bottom of the first and second page:

                           This communication is from a debt collector.



                                    3
Case 2:20-cv-00126-DCLC-CRW Document 1 Filed 06/16/20 Page 3 of 12 PageID #: 3
       See Doc. 1-1, p. 1.

 17.   The civil summons and sworn affidavit were filed by the Defendant against Plaintiff in

       connection with collection of the debt and in an attempt to collect the debt, and conveyed

       information regarding the debt, including that TMCC is the creditor alleged to be owed the

       debt the Defendant is attempting to collect, and the amount alleged as owed, and each is a

       “communication” as defined by 15 U.S.C. § 1692a(2). See Doc. 1-1.

 18.   The legal action brought against the Plaintiff by the Defendant sought to collect a purported

       consumer debt incurred for personal, family or household purposes, and not for business

       purposes, specifically the balance owed for a lease incurred by the Plaintiff for a personal

       vehicle.

          Communications with Nenni at the June 11, 2019 Court Hearing and Afterwards

 19.   The legal action was served on the Plaintiff on March 25, 2019 and he attended the initial

       hearing set for the legal action on June 11, 2019.

 20.   After the state court’s docket was called, as directed by the state court, the Plaintiff left the

       courtroom to meet with Nenni, who was present at the hearing as counsel for TMCC.

 21.   During the Plaintiff’s meeting with Nenni, he explained to her why he did not believe he

       owed the debt to TMCC, and Nenni told the Plaintiff she would check with TMCC and

       provide him a response to his dispute.

 22.   The communication by Nenni, an employee of the Defendant, in the form of the meeting with

       the Plaintiff outside of the courtroom on June 11, 2019 is a communication in connection with

       collection of the debt that conveys information regarding the debt, including the creditor

       alleged to be owed the debt being collected, and the amount alleged as owed, and is a

       “communication” as defined by 15 U.S.C. § 1692a(2).



                                    4
Case 2:20-cv-00126-DCLC-CRW Document 1 Filed 06/16/20 Page 4 of 12 PageID #: 4
 23.   The communication by Nenni, an employee of the Defendant, in the form of the meeting with

       the Plaintiff outside of the courtroom on June 11, 2019 to collect a purported consumer debt

       incurred for personal, family or household purposes, and not for business purposes,

       specifically the balance allegedly owed for a lease incurred by the Plaintiff for a personal

       vehicle.

 24.   The Plaintiff received a collection letter and some additional information from the

       Defendant dated November 4, 2019 and signed by Nenni as Emily J. Strump (hereinafter

       “collection letter”). Redacted copy of the November 4, 2019 collection letter is filed as

       exhibit 2 to this Complaint (hereinafter “Doc. 1-2”).

 25.   The collection letter provided an offer of compromise for settlement of the legal action by

       payment of a lump sum on or before December 15, 2019 or payable in installments starting

       on or before December 15, 2019. See Doc. 1-2, first full paragraph.

 26.   The communication by the Defendant in the form of the collection letter is a communication

       in connection with collection of the debt that conveys information regarding the debt,

       including the creditor alleged to be owed the debt being collected, and the amount alleged as

       owed, and is a “communication” as defined by 15 U.S.C. § 1692a(2).

 27.   The collection letter sought to collect a purported consumer debt incurred for personal, family

       or household purposes, and not for business purposes, specifically the balance allegedly owed

       for a lease incurred by the Plaintiff for a personal vehicle.

 28.   The collection letter also stated that:

               Javitch Block LLC is a debt collector attempting to collect a debt
               and any information obtained will be used for that purpose. This
               communication is from a debt collector.




                                    5
Case 2:20-cv-00126-DCLC-CRW Document 1 Filed 06/16/20 Page 5 of 12 PageID #: 5
 29.   After receiving the collection letter from Nenni, the Plaintiff attempted to contact her by

       telephone at the number she provided to him in the collection letter but was not able to get

       an answer to his calls.

 30.   The collection letter did not provide a notice of the continued court date for the legal action

       [See Doc. 1-2], and the Plaintiff was not provided a notice from the state court or Nenni

       about the continued court date, which was held on November 19, 2019.

 31.   The Plaintiff did not find out that a default judgment was entered against him for the debt

       allegedly owed to TMCC on November 19, 2019 until his attorney reviewed the state court

       records. See Doc. 1-1, p. 1.

 32.   Fortunately, the Plaintiff found out about the default judgment being entered before the

       deadline to appeal the default judgment or file a motion to set it aside had expired.

 33.   On December 2, 2019, the Plaintiff’s attorney filed a motion to set the default judgment

       aside which was served on Nenni (hereinafter “motion”). Copy filed as exhibit 3 to this

       Complaint (hereinafter “Doc. 1-3”).

 34.   On December 9, 2019, the Plaintiff’s attorney placed in the mail to Nenni a notice of a

       hearing setting the hearing on the Plaintiff’s motion to set aside the default judgment on

       December 17, 2019. (hereinafter “hearing notice”). Copy filed as exhibit 4 to this

       Complaint (hereinafter “Doc. 1-4”).

 35.   Even though the Plaintiff’s attorney had placed his telephone number and email address on

       both the motion and hearing notice, on December 16, 2019, Nenni sent a letter via facsimile

       to the state court and attempted to send copy to the Plaintiff’s attorney at a facsimile number

       he had not had for several years, requesting that the hearing on the motion be reset. Copy

       filed as exhibit 5 to this Complaint (hereinafter “Doc. 1-5”).




                                    6
Case 2:20-cv-00126-DCLC-CRW Document 1 Filed 06/16/20 Page 6 of 12 PageID #: 6
 36.   Plaintiff and his attorney attended the hearing for the motion on December 17, 2019 and

       was informed by the state court at the hearing about the request for the hearing to be reset,

       which the state court reset to January 14, 2020.

 37.   On January 14, 2020, the Plaintiff and his attorney attended the reset hearing on the motion,

       which was not attended by Nenni or any other representative of TMCC, so the motion to

       set aside the judgment because the Defendant did not provide the Plaintiff notice of the

       continued court date was not contested by the Defendant on behalf of TMCC, and the

       motion to set aside the judgment was granted by the state court.

                       FAIR DEBT COLLECTION PRACTICES ACT

 38.   The FDCPA is a federal statute which regulates debt collectors in the collection of

       consumer debts. See 15 U.S.C. §§ 1692 et seq.

 39.   Congress passed the FDCPA because:

       (a)    Abusive Practices

       There is abundant evidence of the use of abusive, deceptive, and unfair debt

       collection practices by many debt collectors. Abusive debt collection practices

       contribute to the number of personal bankruptcies, to marital instability, to the loss

       of jobs, and to invasions of individual privacy.

       (b)    Inadequacy of Laws

       Existing laws and procedures for redressing these injuries are inadequate to

       protect consumers.

       (c)    Available Non-Abusive Collection Methods

       Means other than misrepresentation or other abusive debt collection practices are

       available for the effective collection of debts.




                                    7
Case 2:20-cv-00126-DCLC-CRW Document 1 Filed 06/16/20 Page 7 of 12 PageID #: 7
       15 U.S.C. §§ 1692 (a), (b), and (c).

 40.   The purpose of the FDCPA is “to eliminate abusive debt collection practices by debt

       collectors, to insure that those debt collectors who refrain from using abusive debt

       collection practices are not competitively disadvantaged, and to promote consistent State

       action to protect consumers against debt collection abuses.” See 15 U.S.C. § 1692 (e).

 41.   The Sixth Circuit reaffirmed in Stratton v. Portfolio Recovery Associates, LLC, 770 F.3d.

       443, 448-449 (6th Cir. 2014) that: ‘“The Fair Debt Collection Practices Act is an

       extraordinarily broad statute’ and must be construed accordingly. Frey v. Gangwish, 970

       F.2d 1516, 1521 (6th Cir. 1992)”; see also Currier v. First Resolution Inv. Corp., 762 F.3d

       529, 533 (6th Cir. 2014).

 42.   ‘“Courts must view any alleged [FDCPA] violation through the lens of the ‘least

       sophisticated consumer’—the usual objective legal standard in consumer protection cases.’

       Gionis v. Javitch, Block, Rathbone, LLP, 238 F. App’x 24, 28 (6th Cir. 2007). (internal

       quotation marks and citations omitted); see also Barany-Snyder v. Weiner, 539 F.3d 327,

       333 (6th Cir. 2008)”. Stratton, supra, at 450.

 43.   “Debt collection is performed through ‘communication,’ . . . ‘conduct,’ . . . or ‘means’.

       These broad words suggest a broad view of what the Act considers collection . . . [I]f a

       purpose of an activity taken in relation to a debt is to ‘obtain payment’ of the debt, the

       activity is properly considered debt collection.” See Glazer v. Chase Home Fin. LLC, 704

       F.3d 453, 461 (6th Cir. 2013).




                                    8
Case 2:20-cv-00126-DCLC-CRW Document 1 Filed 06/16/20 Page 8 of 12 PageID #: 8
                                        FDCPA CLAIMS

                     Failure to Send Plaintiff a Notice That Contains the
                     Disclosures Required by 15 U.S.C. §§ 1692g(a)(1)-(5)

 44.   The communication by Nenni, an employee of the Defendant, in the form of meeting with

       the Plaintiff outside of the courtroom on June 11, 2019 in connection with collection of the

       debt is the initial communication by the Defendant in connection with collection of the debt.

 45.   The FDCPA, 15 U.S.C. §1692g(a)(1), requires that:

              (a) Within five days after the initial communication with a
              consumer in connection with the collection of any debt, a
              debt collector shall, unless the following information is
              contained in the initial communication or the consumer has
              paid the debt, send the consumer a written notice
              containing

              --

              (1) the amount of the debt;

              (2) the name of the creditor to whom the debt is owed;

              (3) a statement that unless the consumer, within thirty days
              after receipt of the notice, disputes the validity of the debt,
              or any portion thereof, the debt will be assumed to be valid
              by the debt collector;

              (4) a statement that if the consumer notifies the debt
              collector in writing within the thirty-day period that the
              debt, or any portion thereof, is disputed, the debt collector
              will obtain verification of the debt or a copy of a judgment
              against the consumer and a copy of such verification or
              judgment will be mailed to the consumer by the debt
              collector; and

              (5) a statement that, upon the consumer’s written request
              within the thirty-day period, the debt collector will provide
              the consumer with the name and address of the original creditor, if
              different from the current creditor.




                                    9
Case 2:20-cv-00126-DCLC-CRW Document 1 Filed 06/16/20 Page 9 of 12 PageID #: 9
  46.   Within five days after this initial communication in connection with collection of the debt,

        Plaintiff had not paid the debt.

  47.   Within five days after the initial communication by the Defendant with the Plaintiff in

        connection with collection of the debt, the Defendant failed to send Plaintiff a written

        notice containing the disclosures required by 15 U.S.C. §§ 1692g(a)(1)-(5).

  48.   By failing to send Plaintiff a written notice containing the disclosures required by 15 U.S.C.

        §§ 1692g(a)(1)-(5), within five days after the “initial communication”, the Defendant

        violated 15 U.S.C. §§ 1692g(a)(1)-(5).

                    False Representation of Legal Status of the Debt and the
                  Use of Unfair Means to Collect or Attempt to Collect the Debt

  49.   If the Plaintiff had not hired an attorney to assist him with defending the legal action, after

        the default judgment was entered and the deadline to appeal the default judgment or file a

        motion to set aside the default judgment aside had expired, the Plaintiff could have been

        subjected to garnishment of his paycheck and levy of his bank account without being aware

        the default judgment had been entered against him.

  50.   By failing to provide the Plaintiff notice of the reset hearing date for the legal action which

        resulted in a default judgment being entered against the Plaintiff and requiring him to hire

        an attorney to assist him with getting the default judgment set aside, the Defendant falsely

        represented the character and legal status of the debt in violation of 15 U.S.C. §

        1692e(2)(A), which is the use of false, deceptive, and misleading representations or means in

        connection with collection of any debt, and the use of false representations and deceptive

        means to collect or attempt to collect any debt, in violation of 15 U.S.C. §§ 1692e and

        1692e(10), and the use of unfair means to collect or attempt to collect any debt in violation of

        15 U.S.C. §§ 1692f.



                                     10
Case 2:20-cv-00126-DCLC-CRW Document 1 Filed 06/16/20 Page 10 of 12 PageID #: 10
                                              Summary

  51.   The above-detailed conduct by the Defendant in connection with collection of the debts

        and in an attempt to collect the debts was conduct in violation of multiple provisions of the

        FDCPA including, but not limited to the above-cited provisions.

                                         TRIAL BY JURY

  52.   Plaintiff is entitled to and hereby respectfully demands a trial by jury. U.S. Const. amend.

        7; Fed.R.Civ.P. 38.

                                      CAUSES OF ACTION

                                            COUNT I-IX

          VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

            15 U.S.C. §§ 1692e, 1692e(2)(A), 1692e(10), 1692f, and 1692g(a)(1)-(5)

  53.   Plaintiff incorporates by reference all of the above paragraphs as though fully stated herein.

  54.   The Defendant’s foregoing acts and omissions constitute numerous and multiple FDCPA

        violations including, but not limited to each and every one of the above-cited FDCPA

        provisions, with respect to the Plaintiff.

  55.   As a result of the Defendant’s FDCPA violations, the Plaintiff is entitled to actual damages

        pursuant to 15 U.S.C. § 1692k(a)(1), in an amount to be determined at trial by a jury;

        statutory damages pursuant to 15 U.S.C. § 1692k(a)(2)(A) in the amount of $1,000.00; and,

        reasonable attorney’s fees and costs pursuant to 15 U.S.C. § 1692k(a)(3) from the

        Defendant.




                                     11
Case 2:20-cv-00126-DCLC-CRW Document 1 Filed 06/16/20 Page 11 of 12 PageID #: 11
                                        PRAYER FOR RELIEF

        WHEREFORE, Plaintiff prays that judgment be entered against the Defendant:

                                               COUNT I-IX

             VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

              15 U.S.C. §§ 1692e, 1692e(2)(A), 1692e(10), 1692f, and 1692g(a)(1)-(5)

        •     for an award of actual damages pursuant to 15 U.S.C. § 1692k(a)(1) against the Defendant

              and for the Plaintiff, in an amount to be determined at trial by a jury;

        •     for an award of statutory damages pursuant to 15 U.S.C. §1692k(a)(2)(A) in the amount

              of $1,000.00 against the Defendant, and for the Plaintiff;

        •     for an award of costs of litigation and reasonable attorney’s fees pursuant to 15 U.S.C. §

              1692k(a)(3) against the Defendant and for the Plaintiff; and

        •     for such other and further relief, as may be just and proper.

  06/16/20                                        Respectfully submitted,


                                                  WALTER D. SIMPSON


                                                  s/      Alan C. Lee
                                                  Alan C. Lee, BPR # 012700
                                                  P. O. Box 1357
                                                  Talbott, TN 37877-1357
                                                  (423) 581-0924
                                                  aleeattorney@gmail.com

                                                  Attorney for Plaintiff




                                     12
Case 2:20-cv-00126-DCLC-CRW Document 1 Filed 06/16/20 Page 12 of 12 PageID #: 12
